Citation Nr: 1634983	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-17 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for headaches residual to a traumatic brain injury (TBI). 

2.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI) other than headaches, to include double vision (diplopia). 

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from December 1967 to June 1970.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for the residuals of a traumatic brain injury (TBI), to include sporadic headaches and double vision and assigned a noncompensable evaluation, effective from February 23, 2010.

In August 2015, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

The RO issued a rating decision, in July 2012, that increased the initial rating for the TBI residuals from zero percent to 10 percent, effective February 23, 2010.  In a March 2013 rating decision, the RO assigned a separate 30 percent rating for headaches as a residual of the TBI, also effective February 23, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains no VA treatment records dated after November 2010, despite the notation in the March 2013 rating decision that reports from the VA Medical Center in North Chicago dated between 2010 and 2013 were reviewed.  In addition, it appears that the Veteran has received treatment at more than one VA medical facility since 2010, to include a new prescription for eyeglasses apparently rendered sometime in the first quarter of 2015.

VA is, therefore, on notice of records that may be probative to the claims on appeal and has a duty to obtain them.  38 U.S.C.A. § 5103A; Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159(c).

The Veteran testified during his February 2015 Board videoconference hearing that his headaches and double vision had gotten worse since his last VA medical examinations in March 2013.  He also stated that he was currently experiencing problems with his job, driving to his job and with his memory because of his TBI symptomatology.  Thus, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The case is REMANDED for the following: 

1.  Obtain all outstanding VA treatment records for the Veteran dated after May 2010.

2.  Ask the Veteran to provide the names and addresses of any private medical care providers who have treated him for the claimed disabilities since 2010.  After securing the necessary releases, obtain all such records. 

3.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

4.  After the above development is completed, afford the Veteran a VA examination to address the current manifestations and severity of the service-connected headaches.  The entire electronic claims file must be reviewed by the examiner.  All indicated tests and studies must be accomplished and the findings then reported in detail.  The neurologist should offer an opinion regarding the severity of the Veteran's headaches and the extent to which they affect his ability to work. 

The neurologist must state whether the Veteran appears to be experiencing "completely prostrating and prolonged attacks" of migraine, and, if so, the frequency thereof and the length of such attacks, and the physician must further comment on how the headaches affect the Veteran's economic adaptability or day-to-day functioning, including whether they would cause severe economic inadaptability such as the need to take substantial sick leave from work. 

5.  After obtaining available records, afford the Veteran an ophthalmology examination to address the current manifestations and severity of diplopia and other eye disability residual to the TBI.  The claims file must be reviewed by the physician.  All indicated tests and studies must be accomplished, to include a current evaluation of the Veteran's visual fields and muscle function, and the findings then reported in detail.  If there is testing that cannot be accomplished, the examiner should provide reasons for the inability to conduct the testing.

6.  After the above development is completed, afford the Veteran an examination to address the current manifestations and severity of any other residuals of the service-connected TBI.  The claims file must be reviewed by the examiner.  All indicated tests and studies should be accomplished, to include a current neuropsychological evaluation, and the findings then reported in detail.  

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if otherwise in order.

The Veteran is advised that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

